12/28/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                  Case Number: DA 20-0482
                      Supreme Court Case No. DA-20-0482

Attorneys for Appellant and Cross-Appellee

Don C. St. Peter, Esq.
Michael O'Brien, Esq.
ST. PETER LAW OFFICES, P.C.
2620 Radio Way
P.O. Box 17255
Missoula, MT 59808
Telephone: (406) 728-8282
Facsimile: (406) 728-8141


 A.C.I. Construction, LLC,                    )
                                              )
         Plaintiff,                           )
                                              )
   vs.                                        )
                                              )
 Elevated Property Investments, LLC,          )
 Lease Option Solutions, LLC, Western         )
 Building Center, Justin Norberg,             )
 Norberg Electric, LLC, Montana Dirt          )
 Works,                                       )
                                              )
     Defendants.                              )


                      ORDER GRANTING EXTENSION OF TIME

         Upon Appellant’s Unopposed Motion for Extension of Time, and good

cause shown,

         IT IS HEREBY ORDERED THAT the Motion is GRANTED. Appellant shall

file its Opening Brief on or before January 22, 2021.

         DATED this ______ day of December, 2020.

                                      By: _____________________________
                                            Justice            Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 28 2020